Judgment Supreme Court, Bronx County (Steven Lloyd Barrett, J.), rendered December 15, 1999, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 25 years to life and 7V2 to 15 years, respectively, unanimously affirmed.
Defendant failed to preserve his challenge to the court’s justification charge and we decline to review it in the interest of justice. Were we to review this claim, we would conclude that the charge fully explained the objective and subjective aspects of the justification defense (see People v Goetz, 68 NY2d 96 [1986]), and that the language challenged by defendant, when viewed in context of the entire charge and the evidence presented at trial, could not have misled the jury as to the People’s burden of proof. Similarly, we conclude counsel’s failure to object to the language challenged on appeal did not deprive him of effective assistance under either the federal or state standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Hobot, 84 NY2d 1021, 1024 [1995]; see also Strickland v Washington, 466 US 668 [1984]).
We perceive no basis for reducing the sentence. Concur— Friedman, J.P., Marlow, Gonzalez and Catterson, JJ.